Case 1:17-cv-06404-BMC-SMG Document 242-56 Filed 02/21/19 Page 1 of 2 PageID #: 7938




                         Exhibit 56
Case 1:17-cv-06404-BMC-SMG Document 242-56 Filed 02/21/19 Page 2 of 2 PageID #: 7939



     TRANSCRIPT OF VOICEMAIL FROM                A/K/A MACEY SPEIGHT
                          TO JENNIFER POWERS
                         DATE: FEBRUARY 22, 2018


     Hey Jennifer it's Macey . Yeah, I just wanted to touch base with you. I know it's been so long
     and all this crazy stuff is going on but I finally got my WhatsApp working again and I just
     sent you a text and a WhatsApp message. I hope to hear from you soon. Bye.
